Title: To James Madison from James Monroe, 3 December 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Decr 3. 1814.
        
        My affairs in Loudoun requiring in an urgent manner my presence, I shall go up to day & return on monday or tuesday next. A passport from the British Commander to take dispatches to Ghent being as I presume necessary, I have arrang’d in the dept. a letter to him for the purpose. I know of nothing that will suffer in my short absence. Respectfully your friend
        
          Jas Monroe
        
      